ALPS VARIABLE INVESTMENT TRUST Morningstar Conservative ETF Asset Allocation Portfolio: Class I (N/A) and Class II (CETFX) Morningstar Income and Growth ETF Asset Allocation Portfolio: Class I (N/A) and Class II (IETFX) Morningstar Balanced ETF Asset Allocation Portfolio: Class I (N/A) and Class II (BETFX) Morningstar Growth ETF Asset Allocation Portfolio: Class I (N/A) and Class II (GETFX) Morningstar Aggressive Growth ETF Asset Allocation Portfolio: Class I (N/A) and Class II (AGTFX) ALPS/Alerian Energy Infrastructure Portfolio: Class I (N/A) and Class III (ALEFX) ALPS/Red Rocks Listed Private Equity Portfolio: Class I (N/A) and Class III (AVPEX) ALPS/Stadion Tactical Defensive Portfolio: Class I (N/A) and Class III (ALSTX) ALPS/Stadion Tactical Growth Portfolio: Class I (N/A) and Class III (ALSGX) (the “Portfolios”) SUPPLEMENT
